Citation Nr: 1521471	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a skin disability, claimed as chloracne, to include as a result of exposure to herbicides.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected schizophrenia, paranoid type, or in the alternative, as secondary to diabetes mellitus, type II.  

4.  Entitlement to a compensable evaluation for a residual scar from a gunshot wound of the left elbow.  

5.  Entitlement to service connection for a disorder manifested by memory deterioration, claimed as Alzheimer's disease. 

6.  Entitlement to service connection for an acquired psychiatric disorder, other than schizophrenia, paranoid type, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to an evaluation in excess 30 percent for schizophrenia, paranoid type prior to November 30, 2010 and in excess of 70 percent thereafter.

8.  Entitlement to an effective date prior to November 30, 2010, for the assignment of a 70 percent evaluation for schizophrenia, paranoid type.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to July 1968 and from January 1973 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009, April 2012 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On his substantive appeals received in January 2010 and December 2012, the Veteran indicated his desire to participate in a hearing before a member of the Board.  However, in a February 2015 correspondence, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2014).

The Board has recharacterized the Veteran's service connection claim for Alzheimer's disease more broadly to include any disability characterized by memory deterioration, to include Alzheimer's disease.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a veteran may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Similarly, the Veteran's service connection claim for chloracne has been recharacterized a skin disability, to include chloracne.  Id.  

Additionally, the evidence of record reflects diagnoses to include anxiety disorder and depression, and because the Veteran is service-connected for schizophrenia, paranoid type, the Board has recharacterized the Veteran's service connection claim for PTSD more broadly as a claim for an acquired psychiatric disorder, other than schizophrenia, paranoid type, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

A brief explanation of the procedural history of the Veteran's claim for in increased rating for schizophrenia is necessary.  The RO denied the Veteran's March 2009 claim for an increased rating for schizophrenia in the August 2009 rating decision.  Although the Veteran submitted a notice of disagreement in August 2009, he did not specifically express disagreement with regard to the rating continued for his schizophrenia disability.  Thereafter, additional VA medical records were associated with the record showing treatment for the Veteran's psychiatric disability from January 2010 onward.  By virtue of the receipt of the Veteran's VA medical records showing treatment of his schizophrenia from January 2010, VA was in receipt of new and material evidence within one year of the rating decision addressing the rating assigned for his schizophrenia and VA must relate this evidence back to the March 2009 claim.  38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Thus, the August 2000 rating action did not become final and remained pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the August 2009 rating decision has been identified as the rating action currently on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Evidence of record includes the Veteran's July 2009 report that he took early retirement due to symptoms associated with his service-connected schizophrenia.  Thus, the Board concludes that a claim for TDIU has been raised by the record and has include the matter as an issue on appeal in accordance with the Court's holding in Rice.

The issues of entitlement to service connection for hypertension, an acquired psychiatric disorder other than schizophrenia, and a memory deterioration disorder, the claims for an increased rating and an earlier effective date for the assignment of a 70 percent rating for schizophrenia, the increased rating claim for a left elbow scar, and the claim for a TDIU are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The evidence of record reflects the Veteran's tinnitus is as likely as not attributable to his active military service.

2.  The evidence of record does not show the Veteran has a present skin disability, to include chloracne.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection a skin disability, to include chloracne, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in April 2009 and December 2010 satisfied the duty to notify provisions with respect to service connection for a skin disability and notified the Veteran of the criteria pertinent to the establishment of an effective date and disability rating.

In this decision, the Board grants service connection for tinnitus.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duty to notify or assist specific to this issue are rendered moot.  

VA has also satisfied its duty to assist the Veteran in obtaining relevant records to support his claim.  The Veteran's available service treatment records, VA medical records and post-military medical records have been obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Board acknowledges that the RO determined in a June 2009 memorandum that not all of the Veteran's service treatment records are available.  The Veteran was notified of this in a June 2009 correspondence.  Under these circumstances, VA has a heightened obligation to assist the Veteran in the development of the case, and to explain its findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are unavailable through no fault of the Veteran. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board believes it has met this obligation by the present decision.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim decided herein.  

Although the Veteran was not provided with a VA examination with regard to his claim for entitlement to service connection for a skin disability, an examination is not required.  As discussed below, there is no medical evidence of treatment or a diagnosis of a skin disability during the period of the claim, nor does the evidence document the Veteran's report of experiencing any skin symptomatology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Therefore, a medical examination is not warranted for the claimed disability.  

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to adjudicate the issue on appeal decided herein.  Additionally, the Veteran has not identified any relevant evidence that is outstanding with the skin disability claim.  Accordingly, VA has satisfied its duties to notify and assist the Veteran and appellate review may proceed without prejudice to the Veteran. 

II.  General Legal Criteria for Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as tinnitus, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A.  Tinnitus 

The Veteran seeks service connection for tinnitus, which he contends originated in service.  He attributes the claimed disorder to in-service noise exposure.  

The Veteran's DD 214 for his first period of active duty shows that he was awarded the Purple Heart and Bronze Star medal with "V" device, both of which are indicative of his participation in combat operations.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma during his military service.  See 38 U.S.C.A. § 1154(b); 28 C.F.R. § 3.304(d) (An injury or disease alleged to have been incurred or aggravated in combat may be shown by satisfactory lay evidence if such lay evidence is consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.). 

A May 2012 VA audiological examination report shows that the Veteran was given a diagnosis of tinnitus and documents his report that that the disorder probably began in 1966 or 1967.  Following a clinical examination and review of the record, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of service noise exposure.  The examiner based this opinion, in part, on the Veteran's inability to pinpoint the exact onset of his tinnitus and his inability to relate the condition to a specific in-service event.  The examiner further indicated that a diagnosis of noise-induced tinnitus required an association between the onset of tinnitus and some noise-related event.  In so doing, however, the examiner failed to consider the Veteran's in-service exposure to hazardous noise during his participation in combat operations in Vietnam.  Thus, the May 2012 VA examiner's negative opinion is non-probative because it does not take into account the lay statement and service records evidencing the Veteran's in-service noise exposure.  

The Veteran is competent to address the presence of tinnitus since service, and the record does not contain evidence tending to impair the credibility of this assertion.  At the very least, the evidence of record raises reasonable doubt as to whether the Veteran's tinnitus is etiologically related to noise exposure in service.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that tinnitus is in fact related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for tinnitus is warranted. 

B.  Skin Disability

The Veteran seeks service connection for a skin disability, claimed as chloracne, which he claims is due to exposure to herbicides during his service in Vietnam.

In addition to the legal criteria for service connection explained above, 38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure for specified diseases in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See also 38 C.F.R. §§ 3.307, 3.309.  The skin disorders subject to presumptive service connection on the basis of herbicide exposure are chloracne, acneform disease consistent with chloracne, and porphria cutanea tarda.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  These disorders must become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to the herbicide agent.  38 C.F.R. § 3.307(6)(ii).

In this case, the Veteran's available service treatment records are silent for complaints, treatment or diagnosis of a skin disorder.  Post-military medical records do not show any reported symptomatology related to a skin condition or that the Veteran has received treatment for a diagnosed skin disability.

In connection with his August 2009 notice of disagreement, the Veteran identified several medications that he asserted had been prescribed, at least in part, for his claimed chloracne.  However, review of his VA treatment records reflect that the identified medications were prescribed for unrelated conditions.  

The medical evidence in this case does not demonstrate the existence of a skin disability, including chloracne, at any time proximate to, or since the Veteran filed his claim for service connection.  Thus, the Board concludes that the Veteran does not currently have a skin disability, including chloracne.  Absent medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a skin disability has not been presented and the appeal must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim.").  As such, service connection for a skin disability is not warranted.

To the extent that the Veteran has asserted that he has a skin disorder due to in-service exposure to herbicides, the Board finds that as a layperson, his statements are competent as to the symptoms he experiences.  However, the Veteran is not otherwise competent to determine the existence of a skin disability or to relate the claimed disorder to his military service.  The existence of such a disorder is not a disorder capable of lay diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the determination of the existence of the claimed disability requires medical evaluation and is a matter of medical complexity.  Thus, the Board concludes that the Veteran's statements regarding the existence of a current disability do not constitute competent evidence on which the Board can make a service connection determination.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no competent evidence of record that relates a diagnosed skin disability to service, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a skin disability, to include chloracne is denied.


REMAND

While the Board regrets the additional delay, further development is needed with respect to the remaining claims on appeal.

I.  Hypertension

The Veteran seeks service connection for hypertension and claims that the disorder is caused or aggravated by medications taken to treat his service-connected psychiatric disability.  Although he was afforded a VA examination with respect to this claim in June 2012, the Board finds the June 2012 VA examination report is inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The June 2012 VA examiner opined, in part, that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition as the Veteran was not on any medication for his paranoid schizophrenia for years during which time he reported to have high blood pressure.  The examiner noted that the Veteran began taking psychiatric medications post-service in 2009.  Although the VA examiner then acknowledged that some psychotropic medications have been associated with causing increased blood pressure, the examiner did not provide an opinion as to whether the Veteran's high blood pressure was aggravated by his use of psychiatric medications since its onset.  Thus, the June 2012 opinion does not adequately address all medical questions at issue with respect to this claim.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, a remand is needed in order to obtain an adequate medical opinion.

II.  Psychiatric and Memory Disorder Claims

The Veteran also seeks service connection for a psychiatric disorder, other than his service-connected schizophrenia.  The Board finds the August 2012 VA examination report most recently obtained with respect to this claim is inadequate.  See Barr, 21 Vet. App. at 311.  Specifically, the August 2012 VA examiner noted diagnoses of psychotic disorder not otherwise specified (NOS), anxiety disorder NOS, and rule out antisocial personality traits, but did not address the additional psychiatric diagnosis of major depression reflected in the Veteran's VA treatment records or provide an opinion as the etiology of these diagnoses.  Thus, a remand is warranted in order to obtain a medical opinion that addresses all pertinent diagnoses of record.  

Additionally, the medical evidence does not clearly distinguish, to the extent possible, the current manifestations of the Veteran's service-connected schizophrenia from any nonservice-connected psychiatric disorders.  It is also unclear whether the Veteran's claimed memory deterioration is a symptom of his service-connected schizophrenia or whether it is attributable to a separate diagnosis.  Therefore, the requested VA examination must also address the current severity of his service-connected schizophrenia disability and whether he has a separate and distinct disability manifested by memory loss.  

III. Claim for Earlier Effective Date for 70 percent Rating for Schizophrenia

The Board finds that the claim for entitlement to an earlier effective date for the assignment of a 70 percent rating for schizophrenia is intertwined with the Veteran's claim for an increased rating for the disability.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, a decision on this claim is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

IV.  Left Elbow Scar

In November 2010, the Veteran filed a claim seeking a compensable rating for his service-connected residual scar of the left elbow disability.  He was scheduled for a VA examination to assess the severity of the disability in August 2011.  Although denied by the Veteran, he failed to appear for the examination.  There is no indication from the evidence of record as to why  he did not attend.  Nevertheless, the claims file does not reveal a copy of the letter notifying the Veteran of his VA examination.  Thus, the Board finds that the record is insufficient to determine whether notice of the VA examination was timely mailed to the Veteran's last address of record so as to permit the application of 38 C.F.R. § 3.655(b).  See Kyhn v. Shinseki, 716 F.3d 572 (2013).  In light of this, the Veteran must be rescheduled for an examination to assess the severity of his left elbow scar disability and the record must reflect that he was provided with adequate notice of the examination.  

V.  TDIU

As for the final claim on appeal, the Veteran has not been provided notice of the criteria for establishing TDIU, and the RO has not adjudicated this issue in the first instance.  To avoid any potential prejudice to the Veteran, the Board remands this issue for VCAA notice followed by RO development and adjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the RO).  

Finally, while on remand, all VA medical records dated since July 2012 pertinent to the claims must be obtained and associated with the record.   See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate a claim for a TDIU, to include discussion of the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought.  Also provide the Veteran with VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.

2.  Undertake appropriate action to obtain all outstanding medical records pertinent to the claims on appeal, to include the Veteran's VA medical treatment records dated from July 2012.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  After the development requested above is completed, arrange for an examiner with sufficient expertise who has not previously provided an opinion in this case to review the complete file and provide an opinion as to the etiology of the Veteran's diagnosed hypertension.  

Based on a review of the evidence, and with consideration of the Veteran's lay statements, the examiner must provide an opinion as to whether the Veteran's hypertension is caused or permanently worsened by a service-connected disability, specifically the medications prescribed for his service-connected schizophrenia.  

A complete rationale should be given for all opinions and conclusions expressed in the report.

In the event that the VA examiner feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.

4.  Thereafter, schedule the Veteran for a VA examination(s) to determine the nature and etiology of all psychiatric and memory impairment disorders present during the pendency of the claim, as well as the current severity of his service-connected schizophrenia.  The Veteran's electronic files must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The examiner should also identify any and all psychiatric diagnoses, other than schizophrenia, paranoid type AND  any memory disorders present during the period of the claim, to include psychotic disorder NOS, anxiety disorder NOS, and major depression.  For all diagnosed disabilities other than schizophrenia, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability was present in service, was caused by service, or is otherwise related to service.  

If any additional psychiatric diagnosis, other than schizophrenia, paranoid type, or memory disorder diagnosis cannot be clinically distinguished from manifestations of service-connected schizophrenia, such should be stated in the examination report.

A complete rationale should be given for all opinions and conclusions expressed in the report.

5.  After completing all necessary records development, schedule the Veteran for an appropriate examination to assess the severity of his service-connected residual scar of the left elbow disability.  The Veteran's electronic files must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

6.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


